DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
locating unit in claim 9;
calculating unit in claim 9; and
adjusting unit in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 12-16 are objected to because of the following informalities:  The last line of each claim comprises the misspelled term “claims”.  The term should read as “claim”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tateishi et al (US 20200329308 A1).

With respect to claim 1, Tateishi discloses a method for directional sound emission of an audio device (fig.3 #1), wherein the audio device comprises a built-in fig.3 #16) whose opening direction is adjustable and a spherical microphone array (fig.3 #12)(Par.[0047] loudspeaker #16 is housed in movable part #14 such that an opening direction of the loudspeaker is adjustable via the movable part), and the method comprises: 
by using the spherical microphone array, determining a spatial position of a sound-emission sound source of a user (Par.[0052] utterance direction estimation unit #71 estimates a direction or “spatial position” of a user from a detected utterance captured by microphone array #12); 
according to a relationship among the spatial position of the sound-emission sound source of the user, a center position of the audio device and an opening position of the loudspeaker, determining a horizontal compensatory angle and a vertical compensatory angle of the opening direction of the loudspeaker relative to the spatial position of the user, respectively (Par.[0057-0066][0069] the utterance detection unit #71 as shown in greater detail in figure 5, calculates both a horizontal angle and elevation angle related to a degree of arrival of the captured utterance, these are angles from a center position of the device that includes the loudspeaker relative to the spatial position of the source of the utterance); and 
adjusting the opening direction of the loudspeaker, so that the horizontal compensatory angle and the vertical compensatory angle are made to be zero (Par.[0071-0072] the movable part #14 including the loudspeaker #16 is rotated in the direction of the detected utterance of the user, thereby reducing the calculated angles between the device and the spatial position of the user to zero).

fig.3; a connecting line may be drawn from the center of the device through the loudspeaker opening #16 to indicate a direction of the audio device).

With respect to claim 3, Tateishi discloses the method according to claim 1, wherein the spatial position of the sound-emission sound source comprises a spatial position of a mouth of the user (Par.[0048] a direction toward the source of the utterance is determined, wherein the source of an utterance is a user’s mouth).

With respect to claim 4, Tateishi discloses the method according to claim 2, wherein the determining the horizontal compensatory angle and the vertical compensatory angle of the opening direction of the loudspeaker relative to the spatial position of the user respectively comprises: determining the horizontal compensatory angle of the opening direction of the loudspeaker relative to the spatial position of the sound-emission sound source of the user, and adjusting the opening direction of the loudspeaker, so that the horizontal compensatory angle is made to be zero (Par.[0057-0066][0069] the utterance detection unit #71 as shown in greater detail in figure 5, calculates both a horizontal angle and elevation angle related to a degree of arrival of the captured utterance, these are angles from a center position of the device that includes the loudspeaker relative to the spatial position of the source of the utterance; Par.[0071-0072] the movable part #14 including the loudspeaker #16 is rotated in the direction of the detected utterance of the user, thereby reducing the calculated angles between the device and the spatial position of the user to zero).

With respect to claim 5, Tateishi discloses the method according to claim 4, wherein the determining the horizontal compensatory angle of the opening direction of the loudspeaker relative to the spatial position of the sound-emission sound source of the user comprises: establishing a rectangular plane coordinate system with the center position of the audio device as an origin; by using the spherical microphone array, determining a horizontal position coordinate of the spatial position of the sound-emission sound source of the user; and according to a second connecting line between the horizontal position coordinate and the center position of the audio device together with the first connecting line, forming the horizontal compensatory angle in the rectangular plane coordinate system (Par.[0057-0066] the angles calculated for horizontal and elevation are relative to a rectangular plane coordinate system).

With respect to claim 6, Tateishi discloses the method according to claim 2, wherein the determining the horizontal compensatory angle and the vertical compensatory angle of the opening direction of the loudspeaker relative to the spatial position of the user respectively comprises: determining the vertical compensatory angle of the opening direction of the loudspeaker relative to the spatial position of the sound-emission sound source of the user and/or a spatial position of an ear of the user; Par.[0057-0066][0069] the utterance detection unit #71 as shown in greater detail in figure 5, calculates both a horizontal angle and elevation angle related to a degree of arrival of the captured utterance, these are angles from a center position of the device that includes the loudspeaker relative to the spatial position of the source of the utterance; Par.[0071-0072] the movable part #14 including the loudspeaker #16 is rotated in the direction of the detected utterance of the user, thereby reducing the calculated angles between the device and the spatial position of the user to zero).

With respect to claim 7, Tateishi discloses the method according to claim 6, wherein the determining the vertical compensatory angle of the opening direction of the loudspeaker relative to the spatial position of the sound-emission sound source of the user and/or the spatial position of the ear of the user comprises: establishing a rectangular vertical coordinate system with the center position of the audio device as an origin; by using the spherical microphone array, determining a vertical position coordinate of the spatial position of the sound-emission sound source of the user as a first vertical coordinate; and according to a third connecting line between the first vertical coordinate and the center position of the audio device together with the first connecting line, forming the vertical compensatory angle in the rectangular vertical coordinate system as a first vertical compensatory angle (Par.[0057-0066] the angles calculated for horizontal and elevation are relative to a rectangular plane coordinate system).

With respect to claim 9, Tateishi discloses an apparatus for directional sound emission of an audio device (fig.3 #1), wherein the audio device comprises a built-in loudspeaker (fig.3 #16) whose opening direction is adjustable, and a spherical microphone array, the spherical microphone array (fig.3 #12) comprises a plurality of microphones that are spherically disposed (Par.[0047] loudspeaker #16 is housed in movable part #14 such that an opening direction of the loudspeaker is adjustable via the movable part), and the apparatus comprises: 
a locating unit (fig.4 #71) configured for, by using the spherical microphone array, determining a spatial position of a sound-emission sound source of a user (Par.[0052] utterance direction estimation unit #71 estimates a direction or “spatial position” of a user from a detected utterance captured by microphone array #12); 
a calculating unit (fig.5 #300) configured for, according to a relationship among the spatial position of the sound-emission sound source of the user, a center position of the audio device and an opening position of the loudspeaker, determining a horizontal compensatory angle and a vertical compensatory angle of the opening direction of the loudspeaker relative to the spatial position of the user (Par.[0057-0066][0069] the utterance detection unit #71 as shown in greater detail in figure 5, calculates both a horizontal angle and elevation angle related to a degree of arrival of the captured utterance, these are angles from a center position of the device that includes the loudspeaker relative to the spatial position of the source of the utterance), respectively; and 
fig.4 #82) configured for adjusting the opening direction of the loudspeaker, so that the horizontal compensatory angle and the vertical compensatory angle are made to be zero (Par.[0071-0072] the movable part #14 including the loudspeaker #16 is rotated in the direction of the detected utterance of the user, thereby reducing the calculated angles between the device and the spatial position of the user to zero).

With respect to claim 10, Tateishi discloses an audio device, wherein the audio device comprises a built-in loudspeaker (fig.3 #16) whose opening direction is adjustable, and a spherical microphone array (fig.3 #12), and further comprises a processor and a machine-readable storage medium that stores a machine-executable instruction, and, by reading and executing the machine-executable instruction in the machine- readable storage medium, the processor is able to implement the method for directional sound emission of an audio device according to claim 1 (Par.[0123][0127] “computer program”).

With respect to claim 11, Tateishi discloses a machine-readable storage medium, wherein the machine- readable storage medium stores a machine-executable instruction, and the machine-executable instruction, when executed by a processor, implements the method for directional sound emission of an audio device according to claim 1 (Par.[0123][0127] “computer program”).

fig.3 #16) whose opening direction is adjustable, and a spherical microphone array (fig.3 #12), and further comprises a processor and a machine-readable storage medium that stores a machine-executable instruction, and, by reading and executing the machine-executable instruction in the machine-readable storage medium, the processor is able to implement the method for directional sound emission of an audio device according to claims 2 (Par.[0123][0127] “computer program”).

With respect to claim 13, Tateishi discloses an audio device, wherein the audio device comprises a built-in loudspeaker (fig.3 #16) whose opening direction is adjustable, and a spherical microphone array (fig.3 #12), and further comprises a processor and a machine-readable storage medium that stores a machine-executable instruction, and, by reading and executing the machine-executable instruction in the machine-readable storage medium, the processor is able to implement the method for directional sound emission of an audio device according to claims 3 (Par.[0123][0127] “computer program”).

With respect to claim 14, Tateishi discloses an audio device, wherein the audio device comprises a built-in loudspeaker (fig.3 #16) whose opening direction is adjustable, and a spherical microphone array (fig.3 #12), and further comprises a processor and a machine-readable storage medium that stores a machine-executable instruction, and, by reading and executing the machine-executable instruction in the Par.[0123][0127] “computer program”).

With respect to claim 15, Tateishi discloses an audio device, wherein the audio device comprises a built-in loudspeaker (fig.3 #16) whose opening direction is adjustable, and a spherical microphone array (fig.3 #12), and further comprises a processor and a machine-readable storage medium that stores a machine-executable instruction, and, by reading and executing the machine-executable instruction in the machine-readable storage medium, the processor is able to implement the method for directional sound emission of an audio device according to claims 6 (Par.[0123][0127] “computer program”).

With respect to claim 16, Tateishi discloses an audio device, wherein the audio device comprises a built-in loudspeaker (fig.3 #16) whose opening direction is adjustable, and a spherical microphone array (fig.3 #12), and further comprises a processor and a machine-readable storage medium that stores a machine-executable instruction, and, by reading and executing the machine-executable instruction in the machine-readable storage medium, the processor is able to implement the method for directional sound emission of an audio device according to claims 7 (Par.[0123][0127] “computer program”).

Par.[0123][0127] “computer program”).

With respect to claim 18, Tateishi discloses a machine-readable storage medium, wherein the machine-readable storage medium stores a machine-executable instruction, and the machine-executable instruction, when executed by a processor, implements the method for directional sound emission of an audio device according to claim 3 (Par.[0123][0127] “computer program”).

With respect to claim 19, Tateishi discloses a machine-readable storage medium, wherein the machine-readable storage medium stores a machine-executable instruction, and the machine-executable instruction, when executed by a processor, implements the method for directional sound emission of an audio device according to claim 4 (Par.[0123][0127] “computer program”).

With respect to claim 20, Tateishi discloses a machine-readable storage medium, wherein the machine-readable storage medium stores a machine-executable instruction, and the machine-executable instruction, when executed by a processor, implements the method for directional sound emission of an audio device according to claim 6 (Par.[0123][0127] “computer program”).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pompei (US 20200221225 A1) discloses a private personal communication device.
Hsu et al (US 20200103939 A1) discloses a dock of mobile communication device and operation method. 
Yuan et al (US 11086597 B2) discloses a system for attending to a presenting user. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654